90 S.E.2d 394 (1955)
243 N.C. 271
D. A. BYRD and Wife, Vera W. Byrd,
v.
M. B. THOMPSON, Sr. and Wife, Delacy Thompson.
No. 673.
Supreme Court of North Carolina.
December 14, 1955.
*395 D. Emerson Scarborough, Yanceyville, for plaintiffs, appellees.
W. D. Barrett, Graham, for defendants, appellants.
BOBBITT, Justice.
Defendants' brief contains no argument and cites no authority relating to an error of law. It relates solely to their contention that the division made by the commissioners was unequal, adverse to them.
Whether the division was unequal or fair and equitable, was a question of fact determinable by Judge Gwyn. McMillan v. McMillan, 123 N.C. 577, 31 S.E. 729; Fisher v. Toxaway Co., 171 N.C. 547, 88 S.E. 887.
There are no exceptions to the findings of fact. Defendants' sole exceptive assignment of error is to the signing of the judgment. Thus, the only question presented is whether the facts found support the judgment. Scarboro v. Pilot Life Ins. Co., 242 N.C. 444, 88 S.E.2d 133. But aside from defendants' failure to present for decision the only question they now argue, it appears there was evidence before Judge Gwyn amply sufficient to support his findings; and the findings made fully support the judgment.
The respective values of tract No. 1 ($2,850) and tract No. 2 ($3,000) having been established, in order to equalize, the owelty charged against tract No. 2 should be $75 rather than $150. This being an obvious error in calculation, the commissioners' report and the orders confirming such report should be modified so as to make this correction. It is so ordered.
Modified and affirmed.